Felton, Chief Judge,
concurring specially. Under the de*57cisions cited in the opinion, as well as many others, I must concur in the opinion and judgment. It is my opinion that if the local insurance agent had authority to issue a “change of location” indorsement he was the alter ego of the company and that if he knew of the additional change in the location of the insured property, the company should be estopped to contest liability unless he advised the insured of the necessity of another indorsement on the policy which he could have entered, or unless he advised the insured that the proposed new location was unsatisfactory, if such was the case. There is a great distinction between the authority of a life insurance agent and a fire insurance agent which is too often overlooked. The decision in Fire & Cas. Ins. Co. v. Fields, 212 Ga. 814 (96 SE2d 502) illustrates what seems to me to be injustices resulting in the failure to recognize the fact that where a local agent has authority to issue policies and make indorsements he is the company.